        Case 1:19-cv-02367-ABJ Document 68-1 Filed 08/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                   )
 PETER P. STRZOK,                                  )
                                                   )
               Plaintiff,                          )
                                                   )       Civil Action No. 19-2367 (ABJ)
        v.                                         )
                                                   )
 ATTORNEY GENERAL MERRICK B.                       )
 GARLAND, in his official capacity, et al.,        )
                                                   )
               Defendants.                         )
                                                   )
                                                   )
                                                   )
 LISA PAGE,                                        )
                                                   )
               Plaintiff,                          )
                                                   )       Civil Action No. 19-3675 (TSC)
        v.                                         )
                                                   )
 U.S. DEPARTMENT OF JUSTICE, et al.,               )
                                                   )
               Defendants.                         )
                                                   )

                            [PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Motion to Extend Discovery Deadlines, it is hereby

ORDERED that the above-captioned cases shall proceed on the following schedule:

 Expert disclosures, pursuant to Fed. R. Civ.                   October 15, 2021
 Proc. 26(a)(2)(A)
 Substantial completion of document                            November 1, 2021
 production pursuant to Fed. R. Civ. P. 34
 All discovery completed                                       December 15, 2021
 Joint status report on whether the cases                      December 22, 2021
 should remain consolidated for purposes of
 summary judgment or trial
 Status conference to be held in Courtroom 3              December 29, 2021 at __:___
        Case 1:19-cv-02367-ABJ Document 68-1 Filed 08/11/21 Page 2 of 2




       The Court consolidated these cases for the purposes of discovery only. Following the filing

of the parties’ joint status report on or before December 22, 2021, the Court shall determine

whether the cases will remain consolidated for summary judgment proceedings or trial.



       IT IS SO ORDERED this the _______ day of _________________, 2021.




                                                    AMY BERMAN JACKSON
                                                    United States District Judge




                                                2
